Citation Nr: 0027979	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  94-44 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic dental 
disorder shown as gingivitis. 

2.  Propriety of the initial rating for residuals of a left 
foot injury with arthritis, currently rated . 



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955, and from September 1955 to September 1972. 

By a December 1993 RO decision, the veteran's claim of 
service connection for a chronic dental disorder was denied 
and his claim of service connection for a left foot 
disability was granted and a 10 percent rating was assigned 
for such.  Thereafter, the veteran appealed to the Board of 
Veterans' Appeals (Board) for service connection and for a 
higher rating.  In a March 11, 1998, decision, the Board 
denied the veteran's claim of service connection for a 
chronic dental disorder shown as gingivitis and remanded his 
higher rating claim for a left foot disability to the RO for 
further development.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2000 order, the Court vacated that portion of the 
Board's March 11, 1998, decision that denied service 
connection for a chronic dental disorder, and remanded the 
matter for readjudication.  The Court also noted that it did 
not have jurisdiction over the veteran's higher rating claim 
for a left foot disability as the Board had yet to make a 
determination on such matter.  

By an April 2000 RO decision, the veteran's rating for a left 
foot disability was increased from 10 to 30 percent 
disabling, effective from March 15, 2000.  It is acknowledged 
that the veteran has been granted a higher rating; however, 
because there has been no clearly expressed intent on the 
part of the veteran to limit his appeal to a specific rating, 
VA is required to consider entitlement to all available 
ratings for his left foot disability.  AB v. Brown, 6 Vet. 
App. 35 (1993).  In sum, the veteran continues to appeal for 
service connection for a chronic dental disorder shown as 
gingivitis and for a higher rating for a left foot disorder.

Additional matters

In its March 11, 1998, decision, the Board also denied the 
veteran's claims of service connection for right hand, right 
foot, left shoulder, and left elbow disabilities, and denied 
his application to reopen a claim of service connection for a 
cervical spine disability.  The veteran appealed these claims 
to the Court, and in a March 2000 order, the Court affirmed 
the Board's decision with regard to all of the aforementioned 
claims.  Accordingly, these claims are no longer before the 
Board and will not be discussed in the foregoing decision. 


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Service Connection Claim

Following the Board's March 1998 decision, VA's regulations 
pertaining to dental disabilities were revised, and these 
amendments were made effective as of June 8, 1999.  See 64 
Fed. Reg. 303093 (1999).  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the most favorable version will apply.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  As the veteran's claim of service 
connection for a chronic dental disorder shown as gingivitis 
was pending when the regulatory changes were made, he is 
entitled to application of both the new and old versions of 
pertinent VA dental regulations.

Prior to the June 1999 amendments, 38 C.F.R. § 3.382(c) 
specifically provided that "Gingivitis is not considered a 
disease entity and is not ratable."  In other words, 
gingivitis was not subject to service connection for 
compensation purposes under the dental regulations in effect 
prior to June 8, 1999.

Following the June 1999 amendments, the aforementioned 
provision (38 C.F.R. § 3.382(c)) regarding gingivitis was 
removed, as was the rest of 38 C.F.R. § 3.382 and 38 C.F.R. 
§ 4.149.  According to the newly revised regulations, 
gingivitis is an early form of periodontal disease which, 
among other dental conditions, is to be considered service-
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  62 Fed. Reg. 8201-8204 
(Feb. 24, 1997) (supplementary information of proposed rule); 
64 Fed. Reg. 30392-30393 (June 8, 1999); 38 C.F.R. 
§§ 3.381(a), 17.161 (1999).  Finally, it is noted that the 
newly revised regulations provide that teeth extracted as a 
result of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more 
of active service.  38 C.F.R. § 3.381(f).

In its March 2000 order, the Court pointed out that, pursuant 
to the newly revised regulations, even though gingivitis was 
not currently assigned a Diagnostic Code under the schedule 
of ratings for dental and oral conditions (see 38 C.F.R. 
§ 4.150), the "Court will assume, without holding, that, 
because section 3.382 was removed from the Code, effective 
June 8, 1999, gingivitis may be considered a ratable disease 
entity for the purpose of VA compensation.  As a result, 
remand is necessary for readjudication pursuant to Karnas . . 
." (emphasis added).
 
The Court's comments are construed as an invitation to apply 
both the new and old versions of VA's dental regulations 
(outlined above) to the veteran's claim of service connection 
for a chronic dental disorder shown as gingivitis.  Karnas, 
supra.  In this regard, it is emphasized that the old dental 
regulations did not permit service connection for gingivitis, 
i.e. neither compensation nor treatment was allowed, while 
the newly revised regulations appear to permit service 
connection for gingivitis for treatment purposes only. 

It is noted that the RO has not yet had the opportunity to 
apply the newly revised dental regulations (discussed above).  
Accordingly, the case must be remanded so that application of 
all appropriate laws and regulations can be made and so that 
the veteran's procedural rights are protected insofar as his 
being given adequate notice of the basis on which the claim 
was decided.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
veteran must also be given an opportunity to present evidence 
in support of his claim on an informed basis, that is, with 
knowledge of the actual basis on which the claim was decided. 


Increased Rating Claim

The veteran's left foot disability is currently rated 
pursuant to the Diagnostic Codes pertaining to arthritis and 
foot injuries.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5284.  According to the veteran, a principal manifestation of 
his left foot disability is pain.  Pain must undoubtedly be 
taken into account in determining whether his left foot 
injury, under Diagnostic Code 5284, is either mild, moderate, 
or severe; however, the claims file lacks an adequate account 
of the extent of his left foot pain.  38 C.F.R. § 4.71, 
Diagnostic Code 5284.

Additionally, it is noted that the rating under consideration 
here is the initial rating assigned following the grant of 
service connection in December 1993.  For this reason, the RO 
must follow the guidelines announced by the Court in 
fenderson v. West, 12 Vet.App. 119 (1999), including 
consideration of whether staged ratings are appropriate.

Finally, when the veteran's left foot was examined in July 
1998 (and on other occasions) neurological symptoms were 
noted, including a Morton's neuroma, and it is unclear 
whether such are related to his service-connected left foot 
disability, which has been defined as residuals of a left 
foot injury with arthritis.  Fulfillment of the statutory 
duty to assist, in the instant case, includes conducting a 
thorough and contemporaneous medical examination, one which 
takes into account all of the veteran's symptoms, including 
pain, as well as his records of prior treatment, so that the 
evaluation of the left foot disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

It is pointed out that the veteran has, in the past, refused 
to report for VA examinations.  The veteran is hereby 
informed that the duty to assist is not a one-way street; he 
is obligated to comply with VA's requests for information, 
and/or report for VA examinations or possibly risk a further 
delay in the adjudication of his 



claim or a denial of his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.326, 3.327, 3.655 (1999); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Notification of the date, 
time, and place of the VA examination must made a part of the 
record.

Additionally, efforts must be made to obtain any outstanding 
relevant medical records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA and non-VA medical 
examination and treatment for his left 
foot since 1991.  Following the receipt 
of his response, the RO should undertake 
appropriate development to secure any 
records identified, as well as to secure 
any relevant records from: the VA 
facilities in Pennsylvania and West 
Virginia.  This is not meant to include 
records of treatment that have already 
been identified and/or obtained.  All 
obtained records should be associated 
with the claims file.

3.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate the 
nature and severity of his 



service-connected left foot disability.  
The claims folder and a copy of the 
Board's remand must be made available to 
the examiner for review prior to the 
examination.  Testing should include X-
ray studies and complete observations of 
the ranges of motion of the left foot and 
ankle.  All findings should be reported 
in detail.  The examination report should 
include responses to the following 
medical questions:

(a)  To what extent does the service-
connected residuals of left foot injury 
with arthrits result in weakened 
movement, excess fatigability, or 
inability to bear weight?

(b)  To what extent does examination show 
that the service-connected residuals of 
left foot injury with arthritis result in 
the following: 

(1) complaints of pain which are 
visibly manifest on movement, 

(2) the presence or absence, and 
degree, of muscle atrophy, 

(3) the presence or absence of any 
other objective manifestation that 
would demonstrate disuse or 
functional impairment due to pain?

(c)  Does the veteran have neurological 
symptoms of the left foot, including a 
Morton's neuroma?  If so please address 
the following: 



(1)  Describe all of the veteran's 
neurological symptoms of the left 
foot.

(2)  Indicate the date of onset of 
any neurological symptoms of the 
left foot. 

(3)  Indicate whether any 
neurological symptoms are either 
attributable to his service-
connected left foot disability or 
are aggravated by such.

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.

The veteran must be properly informed of 
the scheduled examination, and he should 
be given notice of the consequences of 
failure to report for the examination, 
including an explanation of the 
provisions of 38 C.F.R. § 3.655.  If the 
veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing actions have been conducted and 
completed 



in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.
 
5.  The RO should readjudicate the 
veteran's claim of service connection for 
a dental disorder shown as gingivitis.  
With respect to this claim, the RO should 
consider the old and newly revised VA 
dental regulations.  The RO should 
consider 62 Fed. Reg. 8201-8204 (Feb. 24, 
1997), which is the proposed rule and 
contains helpful supplementary 
information, as well as 64 Fed. Reg. 
30392-30393 (June 8, 1999), which is the 
final rule.  Additionally, the RO should 
readjudicate the veteran's claim for a 
higher rating for a left foot disability.  
With respect to this claim, the RO should 
consider the regulations pertaining to 
functional loss and the Court's decision 
in Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefits being sought by 
the veteran are not resolved to his 
satisfaction, he should be sent a 
supplemental statement of the case 
(SSOC), which addresses all newly 
submitted evidence.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder shall be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscsherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


